_I‘.   .b.iN




       OFFICE   OF   THE    ATTORNEY    GENERAL    OF   TEXAS
                               AUSTIN




Honorable C . D. Sinmum
GDngtroller
The Untversityof Tern8
Austin, Texas




                                                  11 be rurAlalh& Beta
                                                  M ooneernin& StUdeAtS




                                     AyunapproprUteabsl-
                           ilablo to the Board f'm thLs pw-
                           y the so-oelled loaal tl;mdsof'the

                       is essentialand ~ecs~aory
                      eAt azxlorderly conduct of+tha
                    The Unlversttyof'Texas and the
        proper developmmt of the servloes rendered
        ?3ythe Utivblaityto the State Of TWITiS t&It
        full and aomplete informsttonati d&a be
        Purnlshsd Snb EWxh available t0 it COACWAi.Ag
Hon. G. D. X.mmns, Page 2


       the addresses, vocationa end aooomplish-
       me&s of Its studctks enrlex-students;and
         'WrnHAszs
                 , The Ex-Studenta'RsaoaZatlcm
       of the University of Texas has for the pest
       twenty-fivepeers kept ant3znnlntalnedcur-
       rent and pemmnt   reoords reflecting suoh
       lntarnaetlon
                  a&   dsta et its ovn mcpsnae; oti
         T#lEmAs, meae reaorde am theJmost
       pmotiaaX, logical and relieblo i~ouroef'rom
       which thlr,lnfarnvrtian
                             and data oan be ob-
       taAedj aAd
         9dIiEmw, The aoe and expenar to the
       Assodatlan in meinta~      such reoorda snd
       Rrmi~ingthesedets     haa inormmedto au&
       an extent that lullem it c3anrecslve just
       oompenaatlonoaslabnsurete
                              with the mrv%aes
       PtWhIWd iA fUl'AiShbl&$
                            8UOh tit43tb   8OI'dUO
       mu& be dlsoontlnued;and
         "IJ&b;REAs,
                  The wvers1ty la ulllbg to pay
       the &8CWiPtiOA ~OP its ~e~ViOe8 i.nhmrlsh-
       ;~.y~~I~klng wallable to it suoh lnforma-
           i
         9l-Kmu3, The Aasoo~tioAir vllllxqto
       carry on this Wrk ead servlua to the Univer-
       sity for a aonalderetionof $5,000 annuP peg-
       Qwnt to iti
          "iwu, 'i'HENGm,BB ITRESOLVED,By the
       BoSrd Of &@AtS Of The .uAiVePSityOf Texas
       that the aoaouutlngofffcew of the UniVerSlty
       be, eliifthey are hereby, authorizedand dlr-
       acted to pay to the plwptsrOffiOel's Of the
       m-students* Aaaociatlonof The University
       of Texas the tote1 mm of $5,000 amNi¶llX POP
       It& sorvlces iA f'umishhlng to the pro&~% Of-
       fleers of the UnlveZMty date and lnf~tl~
       conferringthe sddressea,vooations and 84-
       oong?llshmentS Of its students8nd eX-StUdCiAts
       98 and when ml& sorvioes are perforued. Such
Hon. C. D. Slmmona, Page 3


       annual payaemts are to oover the present
       fisoal year beg1       September 1, 1944, end
       ending August 31,nnFn$
                          19 5, and remlttanoesare
       to be made upon a monthly basis. There la
       hereby appropriatedout of ang unappropriated
       balanoe retssl~i~gin the General Fund for this
       pwpose the sum of $5,000.
          "The Ex-StudentsVAarooletlon Is 0 private uorpor-
     etion duly lnoorporsteduader and by virtue of the laws
     of the State of Texas for oharltableand eduoetlonal
     purposea. ThbZ'efOre, it is a Separate end dlstinot eA-
     tlty from the University itself. Thla oorporatlonis
     vlthout capital atook and vaa not formed, nor is it
     operated, for the purpose of profit either to ltaelf
     or to Its numbem. The Regents are members of this
     AssooiatioA,but hold no offloe therein.
           "The Aasoolaflonhes kept end mal~tebed, for
     the pset twenty-fiveyears, ourrent end permnent
     rsoords refleotlngand shoving lnfomsstlonand data
     concerning students and ex-etudentsof The Unlver-
     slty of Texas, psrtloularlytheir past and present
     addresses, vooatlons,and soooapll&ments. These
     reoordsoonstltutethe most oaqplete,praotloal, and
     reliable souroe for this information. It is neoes-
     sery from time to time for The tinlversltyof Texss
     to have snd Obtain such iniormstion. &I the past
     it has been possible for the A8soclatlon to keep
     and furnish thlr lnfortmtlonto the Universityvlth-
     out oharge, but in the last far yews the oort?iand
     expenses of both keep-end    fkrAl&.lAgthls lnform-
     tlon free of cost hes beocme lmposelble. The-fore,
     IA ord.erto keep thl6 lnformatlonand to furnish the
     same to the University,It is ruoessary that a oharge
     be made therefor by the Association.
          "The alternativeto the University of setting
     up and imintalnlng independentlyof the Assoalatlon
     files a duplicate set of records from whioh to ob-
     tain this needed lnformetlonwould require au OUtl8y
     m@ny-fold greater than the charge proposed by the
     Association for sslidInfOIWtiOA.
           "For your further lnform8tlOnin cOAAecti.oA
     vlth the oonslderatlonof thla qUeStloA, there 3.s
     enclosed herewith the origlml of s letter eddressed
     to you thla date by Ex-Students'AssoclatlQIZ."
BOA. c. I). s-,              Pep 4


          The letter fmln the sx-a~tr'      A88oaletl~  118t8
the foallauln$sordoe8uhfahvee          olwed for tha mdww1ty
during the put ya~r in order to i ppc
                                    uatrate the type o? servlaw
vhluh it till perfow underthe propo8dl amngaawntr
           "1.        FPop8redand
                             fwat8Mdt0thoDeve1op-
     metat Burd and thoPrul.dmt'*    0ti1008 rfi
     llat or 2!j,ooo ex-8tdmltr.   Thir 11clt van u8
                                                   24
     in a flwt4lur     riling m1Pd our addw88e8 pvoved
     to k hotter t&en 9s oorrwe.

          "2. Pwpswdand      furai8hed theHedioa1   zhhool
     ~~ll&.te   llrt or a11 rdio81 exe8 la OilL
            A180workadvithhWldiorlBdlroolomol*88~-t"i
     brl&gtheMeill~liilu         l?ptodeto.




          "5. RariAlrhed m%wwrty    0?!%0la1r with llrt
     of U4flaant8    in voriow oamualtiu   end rutlona
     ln8ndaartoflbxu.

           “6.        worm    vith   the   A\dlMr’O   omu     la
     lUo&nger4yfom~8tu&at8~~tololin
             Thismrkimol~&aouatlu8lWur8ofn-
     lmr o ~a,nd
               w we h a p to
                          py lmuth eit
                                     twwlto d
     ln~~ollutloo              ot oang old mote8 vhloh lnd been
                  .




           “8.        ou~reoomldqmrtaentIurm~~&~~~
     ll$baon~footh4     sahool0rJ-li~.                       FmQone
     to ten etubentr wrk at the files aZmmt                 tiuJ*
H0n.C.D.   Slamtona,P~ge5


          "9. Furnitihedarlliq Zijts to B. 9. PI.W. T.
     @nglneerfng, Soleme, I&M       nt, War TxW.nl& In
     bUlldIng their vooatlonal af-
                                 as8es over the 8tatc.
          '10. Assisted the F. B. I. and the lnvestl-
     638torsof the Almy am3 Navy in m3urIng iAfOl%StiOA
     regerding ex4xldents or the uUIver8Ity."
          ThQ 6MMl p-8       OfthebMd     O?Re&O&a aF0 8Ot
forth la Art10fe 2585, Vernon~a Armokrtad Civil Statute,,es
fO11W8t
          'IhrJ 8h11 e8tibll~h thr dwl'tmont8  Of
    8 fir8t-Oh88 UAfWMity,   d&ermine  the OffiUe,
    8X@ ~?688OI'Ithip8,apPOiAt IIpWridont, VhO 8b811,
    I? they think it rdviuible,al80 dlaohwge the duties
    Of a pcO?MlW, QmOfnt th# pl'O?~~8ONl anb Other Of-
    fiOarS, fix th& W8pOtiW     UuWiO8j   4Utdtw   Sbii
    eMot ruoh bJ-ti8, XW&B8 Sod rO#JulBtIW (LaOry be
    A6WS88i~ ?Ol'th6 8UOOe88iul-M-t       And @TIel%UlUlt
    of the Ilniverelfg~they 8ball hmvepcwerto ngulate
    the OOus'seOf lnrtruotlonati pP4J8OP1bs
                                          by cab vlth
     th eldvloe o? ?&a pm3feaa0w1, th# Woke 8m3 euthm-
     ltier uud in the 8evmal deg'wtmutr, uw3 to 0oArer
     suahde@'oea ad tognntsuoh      dip1aVS a# emumel-
     17 OOllfm    ad @'8Atdl w UI&lvO~8ltl~8."

          IA the abaonoe o? clear evLdano0 of an abuee 0r the
pumr8 granted bythia &tiole,bOththe     00urtrandthis dapart-
me& hpve been extrem8ly reluotsnt to qiu8tiOA or to disturb the
juldgwnt of the BoMd on mttem relJItlAgto the iAt6l'Ml admin-
18tratlon Of the llniver8It~.Thur iI&the MM    Of Foley 0. tiAOdiOt,
55 S. W. (26) 805, our Comdaslon of Appeal8 deolaredr

          "Thsb3~?l~tUl'O Of this 8tPt6ba~lodged
     the power with the Bo8rd of Regents ?Wenaot rules
     Snd P6@ll8tiOAll 85 EJSIYbe ll6068M for the awoea8-
     ?ullnwkgemeAtand    gov-tort      %  VnLverslty,they
     shall heve power to adopt nuoh rule8 end to .x'e!@ato
     the oouFae of ln8truotlm, and pwmrlbe,    by end vith
     the 8dvise o? the faoulty, the book8 and authorities
     used in the several depsrtmants. That euthorlty rests
     with the Board of Regents end the fmnalt as provldad
     for by statutej and, if a ohenge OF modfflWJtion l*
     desired In the rules end reguletions,it Is 6 matter
Hon. 0. D. Simmons, Page 6


     for the oonsideratlonof the Legislature. The
     courts will not interfere therewith in the ab-
     sence of a olaar showing that they have aoted
     arbitrarily or have abused the authority vested
     in them. The great weight of authority sustains
     this dootrlne . . .*
          Reasoning along similar lWes, this departmenthasi
previouslyruled la Opinion No. O-4167, a oopy of which OpMon
is in your files, that under the guieral powers oonfsrredby
Artiole 2585, the Board possesred the power to establish a
Pub110 Relations Department and a DevelcipmantBoard and to ex-
pend University Punds for suoh agenoies, even though there is no
speoiflo statrutoryauthority.forsuoh aotibn and expenditures.
Stressed in this Opinion wa8 the thought that the relations of
the Universitywith the public and the developmentof the Unl-
versitg are n&tars pertaining to the establishmentof a first
olass university,and that the oreatlon of agenoles to faollitate
these mstters was within the soope of,thQ~-~ers oonferredupon
the Board by Artiole 2585.         ..
           In the instant situation,the Board in bffeot desires
to purohase oertaln Lnf&?mati.onrelating to students and ex-
students from an organizationwhloh has proved itself eminently
qualified to furnish suoh informationand whioh oatiot oontlnue
to furnish it free of charge. It is oommon'lWniledgethat the
maintenanoeof a loyal and Interestedl?odyof alumni Is highly
desirable, and perhaps Indispensable,%n the operation of a first
olass BOhOOl of oolleglaterank. It is also oommon knowledge that
the requisite loyalty end interest msy be fostered by keeping the
alumni fully informed as to thm problems and progress of the sohool
and by showing the individualalumnus that the sohool mslntalns a
continuinginterest in his progress end that it stands ready to as-
sist him in matters oonneotedwith his attendance at the sohool. In
our oplnlon, the engenderingof oordlel and mutually helpiul rela-
tlons between the Unlverity of Texas and Its graduates is a funotlon
olosely akin to the oontinued growth of the Unlverlty and to the
maintergnoe of its status sa a first olass institution,a,ndthe
Board af Regents possesses a wide disoretlon with reapeot to the
manner In which this funotion is to be a.ooompllshed.The Inf'Orn~-
tlon which the Board desires to purohasd Is reasonablyrelated to
the aooomplishmentof this funotion, and, in addition, suoh infor-
mation appears to be of value in the lnstruotionof students in the
School of Journalismand in the oolleotion of debts wed to the
University or to its various trust funds. In our opinion, the
J%md IS aztborizod to aoquiro suoh intormtion, and, under the
facts whloh gott have eu’amltted, the  decision of the Ward to ao-
.p~lrethis ir4mormttlon t~'~purnhase  rather than by the establish,-
nent of Its ob% aystsm of records is a dacislon which la well
       the ~am~e of the Aoardls discretionunder Artlole 25.25and
v?Cr,i:i
t,hecast;of Poiog v. BenedIct, sups.
          Consequentljr,you are respectfullyadvlaed that the
Beard of Regente has the pover to enter lnto the contreat om-
tmpleted by the resolution set forth abwe and thet the oontes-
@ted payments may be made out of my wnpproprieted balanoe of
Pmx!K?s
      available to the Bim4 for this purpose. In reaching this
ooccluslon,we b&v8 dlsre@mied 8s lmmterlal the fact that the
bu'.lvid~LBmembers of the Board are also members of the Ex-3tx3eenta~
Sssoolatlon.
          Trwtlng that the forego~     fully answers your inquiry,
we are
                                  Yours very truly
                              ATTGUiEY OR.W&    OF 'PEWIS

                              Eg ?Q-~Q
                                         R. Dean Worhe8d      '
                                                AsBlatant
RiM:fo